Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Shigihara, Kawatani et al., Fushimi et al. and JP ‘805 teach brake pedal structures for a saddled vehicle, comprising: a master cylinder supplying hydraulic pressure to a brake caliper  of the saddled vehicle and a brake pedal connected to the master cylinder through a connection mechanism, wherein the connection mechanism includes a holder, an arm, and a connection pin, the holder pressing the master cylinder.
The prior art of record does not teach wherein the connection pin includes holder support shafts  and an arm support shaft, the holder support shafts  being pivotally supported by the holder and having a circular cross section, the arm support shaft being pivotally supported by the arm and having a circular cross section, and wherein the arm support shaft is eccentric with respect to the holder support shafts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657